 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrederick Memorial Hospital, Inc. and The Feder-ation of Nurses and Health Professionals, AFT,AFL-CIO. Case 5-CA- 11712January 13, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on November 23, 1979, byThe Federation of Nurses and Health Professionals,AFT, AFL-CIO, herein called the Union, andduly served on Frederick Memorial Hospital, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 5, issued a complaint onDecember 11, 1979, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 29,1979, following a Board election in Case 5-RC-10933, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about November 14,1979, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On December19, 1979, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On January 14, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 17,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed an opposition to General Counsel'si Official notice is taken of the record in the representation proceed-ing, Case 5-RC-10933, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosyslems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follell Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.254 NLRB No. 2Motion for Summary Judgment and Cross-Motionfor Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for Summary JudgmentIn its answer and its opposition to the Motion forSummary Judgment, Respondent admits most ofthe operative factual allegations of the complaintbut denies its conclusionary averments.2Respon-dent attacks the Union's certification on thegrounds that the unit found appropriate in the rep-resentation proceeding is inappropriate and resultsin an undue proliferation of bargaining units at itshealth care facility. The General Counsel contendsthat Respondent is improperly seeking to relitigateissues which were raised and decided in the under-lying representation case. We agree.Review of the record herein reveals that, in Case5-RC-10933, the petition was filed by the Unionon August 3, 1979. On September 19, 1979, the Re-gional Director issued his Decision and Directionof Election in which he found that a unit of all Re-spondent's registered nurses, with various exclu-sions, was an appropriate unit for collective bar-gaining.3With regard to Respondent's contentionthat the registered nurse unit was inappropriate,and that the unit should include all professionalemployees, the Regional Director set out evidenceon the registered nurses' duties and terms of em-ployment and concluded that the evidence in therecord was insufficient to rebut the appropriatenessof a unit confined to registered nurses. The Region-al Directo also noted that the Board had consis-tently held that "registered nurses have a sufficientcommunity of interest, separate and apart from all2 Respondent continues to deny in this proceeding that the Union is alabor organization. We note the Regional Director's finding in the under-lying representation proceeding that the Union is a labor organizationunder Sec. 2(5) of the Act. Subsequent to the Regional Director's Deci-sion and Direction of Election, Respondent filed a request for reviewwith the Board, claiming, inter alia, that the Union is not a labor organi-zation. As indicated below, on October 16, 1979, by telegram, we deniedRespondent's request for review, as we found it did not raise any substan-tial issues warranting review. Accordingly, in the absence of newly dis-covered or previously unavailable evidence, we find that the issue of theUnion's labor organization status is not properly raised in this unfair laborpractice proceeding as it has already been litigated and decided in the un-derlying representation proceeding.3 The unit found appropriate by the Regional Director was:All registered nurses employed by Respondent including home carenurses, staff development instructor nurses, utilization review nurses,infection surveillance nurses, oncology nurses and nursing graduates,but excluding all other employees, nursing director, assistant nursingdirector, nurse supervisors, home-care supervisors, head nurses,guards and supervisors as defined in the Act.36 FREDERICK MEMORIAL HOSPITALother professionals, and that, if they so desire, theyare entitled to be represented in a separate bargain-ing unit," citing Mercy Hospitals of Sacramento,Inc., 217 NLRB 765 (1975), and Newton-WellesleyHospital, 219 NLRB 699 (1975).On September 28, 1979, Respondent filed a re-quest for review of the Regional Director's Deci-sion and Direction of Election and, on October 9,1979, the Union filed an opposition to the requestfor review. In its request for review, Respondentcontended that the Regional Director was in errorin finding appropriate a unit limited to registerednurses and instead should have found appropriate aunit which included all professional employees atits hospital. On October 16, 1979, by telegram, theBoard denied Respondent's request for review ofthe Regional Director's Decision and Direction ofElection, as it raised no substantial issues warrant-ing review. The election was held on October 19,1979. At the conclusion of the election, the tallyrevealed that 103 votes had been cast for the Unionand 41 votes were cast against the Union. Therewere two challenged ballots, an insufficient numberto affect the results. On October 29, 1979, no ob-jections having been filed to the election, the Re-gional Director certified the Union as the exclusivecollective-bargaining representative of the employ-ees in the unit found appropriate.In its opposition to the present Motion for Sum-mary Judgment, Respondent again argues that theRegional Director improperly limited the unitwhich he found appropriate to only the registerednurses in spite of Respondent's claim that any ap-propriate unit would have to include all profession-al employees at its facility. Respondent's argumentsare the same as it had urged in the representationproceeding. It thus appears that Respondent is at-tempting to relitigate herein issues raised and re-solved against it in the underlying representationcase. We do note that, since the submission of theGeneral Counsel's Motion for Summary Judgment,the Board has had occasion in its recent decision inNewton-Wellesley Hospital, 250 NLRB 409 (1980),to reexamine at some length its approach to the ap-propriateness of registered nurse units. In Newton-Wellesley, the Board considered the contention thatit had previously found registered nurse units ap-propriate per se without evaluating countervailingevidence concerning the relationship between reg-istered nurses and other professional employees.This contention has also been raised in this pro-ceeding. After a thorough examination of all of theevidence in Newton-Wellesley, we concluded thatthe registered nurses there comprised a separate ap-propriate unit. In so doing, the Board indicatedabandonment of any rule that indicated a registerednurse unit was an irrebuttably presumptive appro-priate unit. Here, while the Regional Directorissued his decision in the underlying representationcase without the benefit of Newton- Wellesley, he didreceive and consider all of the evidence presentedby the parties concerning the alleged appropriate-ness of the petitioned-for unit of registered nurses.Here, unlike the situation in St. Francis Hospital ofLynwood,4all parties at the hearing in the represen-tation case encouraged the taking of testimony con-cerning the appropriateness of a registered nurseunit. With all evidence having been adduced thatthe parties deemed relevant, the Regional Directorin his decision then concluded that the requestedunit of registered nurses here was an appropriateunit for collective bargaining. Having examinedthis conclusion in light of Newton-Wellesley,5weaffirm the Regional Director's decision for the fol-lowing reasons.Respondent is a not-for-profit corporation whichoperates as an acute care hospital. The hospital islicensed for 226 beds and employs approximately575 full-time and part-time employees. The hospitalis administratively structured into departments thatreport directly to the president, the vice presidentfor fiscal services, the vice president for administra-tive services, or the vice president for professionalservices. The departments under the supervision ofthe president include social work, patient relations,laboratory, personnel, and social work. The depart-ments under the supervision of the vice presidentfor fiscal services include the business office, creditand collections, data processing, accounting, andthe financial office. Under the vice president forprofessional services are the following departments:nursing services, operating and recovery rooms,respiratory, radiology (X-ray), utilization review,oncology, infection surveillance, dietary, and emer-gency room. Under the vice president for adminis-trative services are the departments of admitting,EKG, EEG, pharmacy, physical therapy, homecare, housekeeping, laundry, maintenance and engi-neering, and facilities construction.According to the Regional Director, there areapproximately 158 registered nurses working at thehospital who are included in the unit found appro-priate.6All of these registered nurses are in thenursing services department, except for 14 who areassigned to the operating and recovery rooms, 34 232 NLRB 32 (1977), enforcement denied 601 F.2d 404 (9th Cir.1979).5 Given that all evidence relevant to a disposition of this case pursuantto Newton-.Wellesley was received at the hearing, we find that a remandfor the taking of further evidence is unnecessary.I The Regional Director excluded 12 head nurses, sought to be includ-ed by the Union, who were deemed to be supervisors under Sec. 2(11) ofthe Act.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome care nurses, a utilization review nurse, an in-fection surveillance nurse, and an oncology nurse.Respondent contended that the only appropriateunit is one which combines the 158 registerednurses with the 36 other health care professionalsemployed by the hospital. This professional groupconsists of 22 emergency room physicians, I respi-ratory therapist, 2 physical therapists, 2 dieticians,4 pharmacists, 1 social worker, 2 nuclear medicaltechnicians, and 2 respiratory technicians.7As noted by the Regional Director, the commu-nity of interests shared by all registered nurses issignificant. For instance, all registered nurses mustbe licensed by the State of Maryland. In contrast,the training requirements for other professionalsvary. For example, social workers are required tobe licensed by the State, dieticians need only beregistered by their association, while physicaltherapists must be licensed by the State and regis-tered.As also noted by the Regional Director, exceptfor physicians and part-time employees, profession-als and registered nurses do share some commonpersonnel policies and employee benefits. For ex-ample, all full-time employees receive the same in-surance benefits (including the same liability insur-ance), pension benefits, sick leave, and educationalleave. However, while all professionals receive 2weeks' vacation after 1 year of continuous employ-ment, registered nurses, after the same period oftime, are entitled, subject to the administrator's dis-cretion, to 4 weeks of vacation.sAll employee sal-aries are given an annual merit review, and are in-creased based on incremental steps. All employeesare paid on the same day, given an across-the-board cost-of-living wage increase and are eligiblefor overtime. As for overtime payment, however,registered nurses only receive their hourly ratewhile all other professionals sought to be includedin the unit are entitled to 1-1/2 times their standardhourly rate. Finally, all employees attend companygatherings and are paid on a shift-differentialbasis.97 Whether respiratory technicians are professionals was never decidedby the Regional Director because of his finding that a unit of registerednurses was appropriate. Similarly, we do not need to resolve this issuebecause of our decision in this case.a It is worth noting that the only other employees who receive 4weeks of vacation after I year of continuous employment are the admin-istrator, the assistant administrator, and department heads. For other em-ployees to be entitled to 4 weeks of vacation per year, they must haveworked at the Employer for 20 consecutive years.9 The differences between physicians, who comprise the majority ofnonregistered nurse professionals, and all other professionals and regis-tered nurses are rather substantial. The two full-time physicians have in-dividual contracts with the Employer that are not subject to the samekind of merit review and step increases as other employees. Moreover,these two physicians are not covered by the pension plan, but are entitledto more vacation and educational leave than other employees. As for the20 part-time emergency room physicians, they also have individual em-Although there are similarities for all profession-als in personnel policies and employee benefits,there are substantial differences between the work-ing conditions of registered nurses and all otherprofessionals. As the Regional Director noted, reg-istered nurses, who comprise the majority of theprofessionals at the Employer's facility, are "pri-marily responsible for the maintenance of patientcare." Registered nurses are also the only profes-sional employees who see every patient every day.In fact, under the licensing requirement of theState of Maryland, no other professional, exceptfor physicians, can replace a registered nurse in allfacets of delivering nursing care to a patient. Thenursing department, in which the vast majority ofthe registered nurses are assigned, promulgates itsown work policies and procedures. It is also theonly department in the hospital that has three shiftsand is staffed 24 hours a day.10Thus, registerednurses in the nursing department work on a rotat-ing-shift basis whereas other professionals and re-maining registered nurses work in departmentswhere there is only one shift. With respect to su-pervision, while all of the registered nurses, withthe exception of home care nurses, are under thesupervision of the vice president for professionalservices, the professional employees sought to beincluded in the unit are under the supervison of thevice president for administrative services, the vicepresident for professional services, and the presi-dent.Registered nurses do not have extensive contactwith other professionals at the hospital, except forphysicians. The contact they have with other pro-fessionals, such as dieticians, social workers, andphysical therapists, usually takes place because ofthe registered nurses' "overall responsibility for thepatient, which puts them in a position of constantlymonitoring the care each patient is receiving, thusalso monitoring each patient's contact with other,more specialized, professionals."t However, as theRegional Director noted, pharmacists and nuclearmedical technicians have little or no contact withregistered nurses. As for the registered nurses indepartments other than the nursing departments,except for home care nurses, they all spend varyingamounts of time on the floors in contact with regis-tered nurses. Finally, there is no interchange be-tween registered nurses and other professsional em-ployment contracts, are compensated at a rate of $23 per hour, and aspart-time employees are ineligible for all of the employee benefits listedabove.10 All other departments are on call 24 hours a day. There is, howev-er, a physician in the emergency room 24 hours a day, every day, yearround.II Newton-Wellesley. 250 NLRB 409-410.38 FREDERICK MEMORIAL HOSPITALployees. There was no evidence of bargaining his-tory in the area presented in the record.Analyzing these factors, we find, in agreementwith the Regional Director, that a unit of regis-tered nurses in this proceeding is an appropriateunit for collective-bargaining purposes. First, thevast majority of registered nurses are administra-tively separated in a nursing division where theyare subject to common supervision and specializedworking conditions, as set out above. Second, theregistered nurses in the nursing division here, likethe registered nurses in issue in Newton-Wellesley,work in close and continuous contact with one an-other, in juxtaposition to the minimal daily interac-tion between registered nurses and other profes-sionals. Third, other specialized professionals, suchas pharmacists, therapists, and dieticians, do notshare with registered nurses in the nursing divisionthe problems inherent in ever-changing assignmentsand rotating shifts. Finally, the responsibility of theregistered nurse as the one individual in the hospi-tal primarily responsible for the maintenance of pa-tient care is unique when compared to other pro-fessionals who have limited contact with patients.As for those registered nurses employed outsidethe nursing division, we also find it appropriatethat they be included in the unit. Although thesenurses are not part of the nursing division, they dohave the same license, utilize their similar educa-tional background in the performance of theirduties, and almost all of them are supervised by thevice president of professional service, as are theregistered nurses in the nursing division. Mo-veover, some of these registered nurses, such as theinfection surveillance nurse, spend most of theirtime on patient floors in close contact with theother registered nurses and some, particularly thosein the operating and recovery rooms, share similarproblems in working conditions, such as rotatingshifts. Accordingly, we agree in full with the Re-gional Director that an all registered nurse unithere is appropriate. 1 2As noted, Respondent in this proceeding contin-ues to argue that the Regional Director erred infinding appropriate a unit of registered nurses ex-cluding other professionals. It is well settled that inthe absence of newly discovered or previously un-available evidence or specials circumstances a re-spondent in a proceeding alleging a violation ofSection 8(a)(5) is not entitled to relitigate issues"a We do not rely on, however, any comments in the Regional Direc-tor's decision that may be taken as a conclusion that the registered nurseunit sought here was per se appropriate. Our conclusion on the appropri-ateness of the unit is based on the particular circumstances involved here.Member Jenkins has, in appropriate cases, excluded from a nurses' unitthose registered nurses not engaged in patient care; however, in defer-ence to the decision of the panel which decided the representation casewhich is sought to be relitigated, he joins in the decision herein.which were or could have been litigated in a priorrepresentation proceeding.'3All issues raised byRespondent in this proceeding were or could havebeen litigated in the prior representation proceed-ing, and Respondent does not offer to adduce at ahearing any newly discovered or previously un-available evidence. We therefore find that Respon-dent has not raised any issue which is properly liti-gable in this unfair labor practice proceeding. Ac-cordingly, we grant the General Counsel's Motionfor Summary Judgment and deny Respondent'sCross-Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, aMaryland corporation, operates a hospital in Fred-erick, Maryland, where it is engaged in the provid-ing of health care. During the previous 12 monthsbefore issuance of the complaint, a representativeperiod, Respondent, in the course and conduct ofits business operations, received revenues in excessof $250,000. During the same period, Respondentpurchased and received, in interstate commerce,supplies valued in excess of $50,000 from points lo-cated outside the State of Maryland.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Federation of Nurses and Health Profession-als, AFT, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All registered nurses employed by the Em-ployer including home care nurses, staff devel-opment instructor nurses, untilization reviewnurses, infection surveillance nurses, oncology13 Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnurses and nursing graduates, but excluding allother employees, nursing director, assistantnursing director, nurse supervisors, home-caresupervisor, head nurses, guards and supervi-sors as defined in the Act.2. The certificationOn October 19, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 5, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 29, 1979, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 1, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 14, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceNovember 14, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Frederick Memorial Hospital, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Federation of Nurses and Health Profes-sionals, AFT, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All registered nurses employed by the Em-ployer including home care nurses, staff develop-ment instructor nurses, utilization review nurses, in-fection surveillance nurses, oncology nurses andnursing graduates, but excluding all other employ-ees, nursing director, assistant nursing director,nurse supervisors, home-care supervisor, headnurses, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since October 29, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 14, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,40 FREDERICK MEMORIAL HOSPITALand is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Frederick Memurial Hospital, Inc., Frederick,Maryland, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with The Federation ofNurses and Health Professionals, AFT, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All registered nurses employed by the Em-ployer including home care nurses, staff devel-opment instructor nurses, utilization reviewnurses, infection surveillance nurses, oncologynurses and nursing graduates, but excluding allother employees, nursing director, assistantnursing director, nurse supervisors, home-caresupervisor, head nurses, guards and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility in Frederick, Maryland,copies of the attached notice marked "Appen-dix."'4Copies of said notice, on forms provided by24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-the Regional Director for Region 5, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith The Federation of Nurses and HealthProfessionals, AFT, AFL-CIO, as the exclu-sive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All registered nurses employed by the Em-ployer including home care nurses, staff devel-opment instructor nurses, utilization reviewnurses, infection surveillance nurses, oncologynurses and nursing graduates, but excluding allother employees, nursing director, assistantnursing director, nurse supervisors, home-caresupervisor, head nurses, guards and supervi-sors as defined in the Act.FREDERICK MEMORIAL HOSPITAL,INC.41